— In an action, inter alia, to declare plaintiff a partner in *641defendants’ businesses and for an accounting and a money judgment, defendants appeal and plaintiff cross appeals from a judgment of the Supreme Court, Queens County, dated November 16, 1978, which determined, after a nonjury trial, that plaintiff was a partner and awarded him judgment in the principal sum of $45,000. Cross appeal dismissed, without costs or disbursements, as not perfected in accordance with the rules of this court. Case remitted to Trial Term for findings of fact pursuant to CPLR 4213 and appeal held in abeyance in the interim. The parties shall submit proposed findings of fact to the court within 15 days after service upon plaintiff by defendants of a copy of the order to be entered hereon, together with notice of entry thereof. Defendants shall serve a copy of the order within 15 days after entry of the order to be made hereon. The trial court shall render its findings in accordance with CPLR 4213 (subd [b]) within 30 days after submission of the proposed findings of fact. On July 19, 1977, immediately upon completion of the lengthy trial of the complex issues in this action, the trial court returned the 135 trial exhibits to the parties. Nevertheless, the court’s decision, consisting of seven short paragraphs covering one and one-half pages, was not filed until October 26, 1978 (although it is dated September 18, 1977). The decision contains only one finding of fact — that the business operations grossed $1,740,000 in five years. The award of $45,000 to the plaintiff is thus a conclusion based on no stated facts. The record before us consists of four volumes. Manifestly, the challenged determination should not be reviewed by this court until the trial court has made findings of fact in accordance with its obligations under the statute. Mollen, P. J., Hopkins, O’Connor and Lazer, JJ., concur.